               1   DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
                   STEVEN FAMA – 099641                      JEFFREY L. BORNSTEIN – 099358
               2   MARGOT MENDELSON – 268583                 ERNEST GALVAN – 196065
                   PRISON LAW OFFICE                         THOMAS NOLAN – 169692
               3   1917 Fifth Street                         LISA ELLS – 243657
                   Berkeley, California 94710-1916           JENNY S. YELIN – 273601
               4   Telephone: (510) 280-2621                 MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5   CLAUDIA CENTER – 158255                   MARC J. SHINN-KRANTZ – 312968
                   AMERICAN CIVIL LIBERTIES UNION            CARA E. TRAPANI – 313411
               6   FOUNDATION OF NORTHERN                    ROSEN BIEN
                   CALIFORNIA, INC.                          GALVAN & GRUNFELD LLP
               7   39 Drumm Street                           101 Mission Street, Sixth Floor
                   San Francisco, California 94111-4805      San Francisco, California 94105-1738
               8   Telephone: (415) 621-2493                 Telephone: (415) 433-6830
               9 Attorneys for Plaintiffs
              10
              11                             UNITED STATES DISTRICT COURT
              12                             EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              15               Plaintiffs,                   STIPULATION AND ORDER TO
                                                             EXTEND TIME TO AUGUST 23, 2019
              16         v.                                  FOR PLAINTIFFS’ RESPONSE TO
                                                             DEFENDANTS’ SUPPLEMENT TO
              17 GAVIN NEWSOM, et al.,                       STATUS REPORT RE MHCB
                                                             FUNDING
              18               Defendants.
                                                             Judge: Hon. Kimberly J. Mueller
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                    STIPULATION AND ORDER TO EXTEND TIME TO AUGUST 23, 2019 FOR PLAINTIFFS’ RESPONSE TO
[3422197.2]                    DEFENDANTS’ SUPPLEMENT TO STATUS REPORT RE MHCB FUNDING
               1         On July 3, 2019, the Court ordered Defendants to address three additional issues in
               2 their third status report on the funding process for the construction of 100 mental health
               3 crisis beds (“MHCBs”), and gave Plaintiffs fourteen days to file a limited response. See
               4 ECF No. 6212 at 12. On Monday July 29, 2019, Defendants filed their third status report
               5 on MHCB funding that did not address the issues identified in the July 3 order, see ECF
               6 No. 6231, and subsequently filed a supplemental status report containing the required
               7 responses on the evening of Friday August 2, 2019, see ECF No. 6235. The same day as
               8 Defendants’ supplemental filing, the attorney for Plaintiffs who is the lead for MHCB-
               9 related issues and who was responsible for preparing the response permitted by the July 3
              10 order, Jenny S. Yelin, began a prescheduled two-week vacation, comprising the entire
              11 response period anticipated by the July 3 order. Accordingly, because of the timing of
              12 Defendants’ supplemental filing and Ms. Yelin’s prescheduled vacation, Plaintiffs
              13 requested and Defendants agreed to an additional seven days for Plaintiffs to respond to
              14 Defendants’ supplemental filing. Accordingly, the parties stipulate and hereby request that
              15 this Court extend the August 16, 2019 deadline for Plaintiffs’ response to Defendants’
              16 supplemental status report by one week, to August 23, 2019.
              17         IT IS SO STIPULATED.
              18 DATED: August 13, 2019                  Respectfully submitted,
              19                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              20
                                                         By: /s/ Jessica Winter
              21                                             Jessica Winter
              22
                                                         Attorneys for Plaintiffs
              23
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /
                                                                1
                     STIPULATION AND ORDER TO EXTEND TIME TO AUGUST 23, 2019 FOR PLAINTIFFS’ RESPONSE TO
[3422197.2]                     DEFENDANTS’ SUPPLEMENT TO STATUS REPORT RE MHCB FUNDING
               1 DATED: August 13, 2019              XAVIER BECERRA
                                                     Attorney General of California
               2
               3                                     By: /s/ Elise Owens Thorn
                                                         Elise Owens Thorn
               4                                         Deputy Attorney General
               5
                                                     Attorneys for Defendants
               6
               7
               8       IT IS SO ORDERED.
               9 DATED: August 22, 2019
              10
              11                                        UNITED STATES DISTRICT JUDGE

              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                           2
                   STIPULATION AND ORDER TO EXTEND TIME TO AUGUST 23, 2019 FOR PLAINTIFFS’ RESPONSE TO
[3422197.2]                   DEFENDANTS’ SUPPLEMENT TO STATUS REPORT RE MHCB FUNDING
